EXHIBIT 10.39

 
March 9, 2010
 
Tim Barabe
 
Dear Tim:
 
It is our pleasure to offer you the position of Chief Financial Officer and
Executive Vice President with Affymetrix at an annual salary of $380,000
(bi-monthly $15,833.33), reporting to Kevin King, Chief Executive Officer.  Your
nomination as a Section 16(b) officer for Affymetrix will be subject to review
and approval by our Board of Directors at their next meeting in May 2010.
 
You will be eligible to participate in the Affymetrix Annual Bonus Program with
an award level targeted at 50% of annual base salary.  If you begin employment
with Affymetrix by March 15, 2010 you will be entitled to a full year bonus
under the 2010 plan.  The actual bonus amount is determined each year by the
Compensation Committee of the Board of Directors based on corporate achievement
— financial performance and corporate goals — and your individual goal
achievement.  Bonus awards are subject to applicable withholding of taxes and
401(k) contributions (if enrolled).
 
Additionally, we will recommend to the Compensation Committee of the Board of
Directors of Affymetrix that you be granted two equity awards.  The first is a
Stock Option Grant of 90,000 shares of common stock of Affymetrix.  These
options will vest 25% per year over a four (4) year period beginning on the
grant date, and will be granted (and, therefore priced) when approved by the
Compensation Committee.  The second is a grant of 20,000 shares of restricted
shares of common stock of Affymetrix.  These shares are not stock options, but
rather fully paid for shares of restricted stock. These shares will vest 25% per
year over a four (4) year period beginning on the grant date, provided that you
continue to be an employee of Affymetrix on such anniversary dates.  These
restricted shares will be granted when approved by the Compensation
Committee.  The terms of these equity awards will be governed in all respects by
the terms of the applicable Affymetrix equity incentive plans and the equity
award agreements that will be provided to you after commencement of your
employment.
 
This position is contingent on you relocating to the Bay Area. As part of this
offer, you will have up to June 30, 2011 to complete your relocation.
 
We will support your relocation with the following relocation benefits (total
amount of relocation benefits not to exceed $200,000) as managed by our
relocation partner, NRI:
 
1.  
We will pay the reasonable cost of moving your household goods, including
shipment of 2 automobiles as well as a 1700 bottle personal wine collection,
from your current residence to the Bay Area, provided that all of these items
are moved to the Bay Area prior to June 30, 2011.  We will also pay the
reasonable cost of storing your household goods in the Bay Area until such time
as you have either moved into your Bay Area residence or June 30, 2011,
whichever is earlier.  In order for moving or storage costs to be considered
“reasonable” they must be approved in advance through our relocation partner,
NRI.

2.  
We will reimburse you for 180-days of temporary housing costs in the Bay Area
that are incurred prior to June 30, 2011.

3.  
We will reimburse you for the cost of storage of household goods until June 30,
2011, as approved through our partner, NRI.

4.  
We will reimburse you for the actual cost of renting a car in the Bay Area for a
period of no more than 90-days, provided that those expenses are incurred prior
to June 30, 2011 and before your cars have been moved to the Bay Area.

5.  
We will reimburse you for the cost of one-way, coach class airfare for you and
your family to relocate to the Bay Area or alternatively for expenses incurred
while driving your family across country, whichever is less.

6.  
We will reimburse you for the actual cost of the real estate commission on the
sale of your current address in Washington, D.C. metro area, costs not to exceed
$150,000 (grossed-up.)

7.  
We will reimburse you for the cost of two four-day house hunting trips to the
Bay Area for you and your spouse to give you an overview of Bay Area communities
and a guided real estate tour in your choice of communities.  If these trips
occur after you begin working for Affymetrix, we will only reimburse you for
roundtrip airfare for your spouse.

 
If you voluntarily terminate your employment with Affymetrix (or Affymetrix
terminates your employment “for cause”) within twelve (12) months of the your
date of hire, your signature at the bottom of the last page of this letter
signifies your agreement to reimburse Affymetrix in full for the above
relocation expenses, with the exception of the expenses for temporary housing,
car rental, air travel and house hunting, incurred on your behalf.  If you
voluntarily terminate your employment with Affymetrix (or Affymetrix terminates
your employment “for cause”) within two (2) years of your date of hire, you
agree to reimburse Affymetrix for 50% of the above relocation expenses.
 
As an additional condition of employment, we will require that you sign a copy
of the company's Confidentiality and Nondisclosure Agreement.
 
Federal Immigration Law requires that all employers verify each individual’s
eligibility to work in the United States, including U.S. citizens.  Your
employment offer is contingent upon your providing satisfactory proof of
identity and authorization to work in the United States.  Please bring the
appropriate original documentation on your first day of work.  A list of
acceptable I-9 documentation is attached for your review.
 
Your employment is at will and may be terminated by you or by Affymetrix for any
or no reason, with or without cause or notice.
 
This offer is contingent upon satisfactory completion of reference checks and
background checks.
 
If you have any questions, please feel free to contact me at (408) 731-5622.  To
indicate acceptance of this offer please return a signed copy of this letter to
me by the 3rd business day from the date of this offer, close of business.  You
may fax the letter back to me at (408) 731-5855.
 
Sincerely,
 
/s/ Lori Ciano
 
Lori Ciano
Senior Vice President, Human Resources
 
 
 
Offer Acceptance:
 
/s/ Timothy
Barabe                                                                                3/11/10           
                                
Tim
Barabe                                                                                             
Date
 
March 15, 2010                                                         
Start Date
